Third District Court of Appeal
                               State of Florida

                         Opinion filed October 29, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2362
                         Lower Tribunal No. 13-11810
                             ________________


                             Gabriel Marckson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jorge Rodriguez-Chomat, Judge.

      Gabriel Marckson, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, EMAS and LOGUE, JJ.

      PER CURIAM.
      Gabriel Marckson appeals from the trial court’s summary denial of his

timely motion for post-conviction relief. Although we agree with the trial court’s

determination that the motion was legally insufficient, we reverse and remand

because, rather than entering a final order denying the motion on its merits, the

trial court should have entered a non-final, non-appealable order dismissing the

motion with leave to amend within sixty days. See Fla. R. Crim. P. 3.850(f)(2);

Spera v. State, 971 So. 2d 754 (Fla. 2007).

      Reversed and remanded with directions to enter a non-final order dismissing

the motion with leave to file an amended motion within sixty days.




                                         2